Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 19, 2021

The Court of Appeals hereby passes the following order:

A22A0124. TOMEKIA WILDER v. THE STATE.

      Tomekia Wilder was found guilty of a traffic offense in municipal court, and
she appealed to the superior court. On February 18, 2020, the superior court affirmed
the municipal court ruling, and Wilder filed a motion for reconsideration. On August
24, 2020, the superior court denied the motion for reconsideration, and Wilder
appeals. We lack jurisdiction for two reasons.
       First, under OCGA § 5-6-35 (a) (1), “[a]ppeals from the decisions of the
superior courts reviewing decisions of . . . lower courts by certiorari or de novo
proceedings” must be made by filing an application for discretionary appeal in this
Court. See Brown v. City of Marietta, 214 Ga. App. 840, 841-842 (1) (449 SE2d 540)
(1994). Because Wilder failed to follow the discretionary appeal procedure, we lack
jurisdiction. See id.
      Second, Wilder’s notice of appeal is untimely. Under OCGA § 5-6-38 (a), a
notice of appeal must be filed within 30 days after entry of an appealable order. The
proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756)
(1995). The denial of a motion for reconsideration is not appealable in its own right
nor does it extend the time in which to file a notice of appeal. See Bell v. Cohran, 244
Ga. App. 510, 510-511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App.
271, 271 (326 SE2d 5) (1985). Because Wilder did not seek appellate review within
30 days of the superior court’s February 18 order – and because the superior court’s
August 24 order was not appealable – we lack jurisdiction.
      For these reasons, Wilder’s appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/19/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.